Citation Nr: 0030900
Decision Date: 11/28/00	Archive Date: 12/28/00

Citation Nr: 0030900	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  98-08 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and his son


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.

In a March 1998 rating action, the Department of Veterans 
Affairs (VA) Regional Office in San Diego, California (the 
RO) determined that the veteran had not submitted sufficient 
new and material evidence with which to reopen his claim for 
entitlement to service connection for bilateral hearing loss. 
That determination was appealed.  The veteran appeared and 
testified at a hearing conducted by a Hearing Officer at the 
RO in April 1999.   

In a VA Form 9 dated in January 2000, by which the veteran's 
appeal was perfected, the veteran indicated that he did not 
wish to testify at a hearing before a member of the Board of 
Veterans' Appeals (the Board).  However, in March 2000, the 
veteran submitted a letter requesting to testify at a hearing 
before a member of the Board in Washington, D.C.  By letter 
dated in April 2000, the veteran was advised by the Board 
that he had been scheduled for a hearing before a member of 
the Board to be held in May 2000.  By letter dated later in 
April 2000, the veteran advised the Board that he could not 
attend the scheduled hearing because of cataract surgery.  
The Board then notified the veteran that, per his request, 
his hearing before the Board had been rescheduled for June 
2000.  The veteran failed to appear for the scheduled 
hearing.

By letter dated in July 2000, the veteran stated that he did 
not appear for two scheduled hearings before the Board due to 
"health problems".  He requested that he be scheduled to 
attend a videoconference hearing at the RO "sometime after 
September 2000" because of impending cataract surgery.  The 
veteran's request was reiterated by his representative.

In July 2000, the claim came before the Board, at which time 
it was reopened and denied on the merits based upon the 
evidence of record.  In its July 2000 decision, the Board 
concluded that the veteran's motion for a rescheduled hearing 
be denied in light of his two prior failures to report for 
scheduled hearings and because he had not indicated when and 
if he would be able to report for a rescheduled hearing.

In October, 2000, the veteran's accredited represented 
presented argument to the Board on the above mater, which has 
been construed as a motion to vacate the Board's July 27, 
2000 decision.  In essence, the motion contends that the 
failure of the Board to reschedule the veteran for a hearing 
constituted a denial of due process.  See 38 C.F.R. § 20.904 
(1999). 


VACATUR

The procedural history of this case has been set out above.  
The Board issued a decision on the merits of the veteran's 
claim in July 2000 after he failed to report for two 
scheduled hearings.  The Board noted that, although the 
veteran had requested to be scheduled for yet another 
hearing, his request that this be done "sometime after 
September 2000" was unacceptably vague.

A review of the record reflects the veteran's representative 
was apparently was informed by Board personnel that the San 
Diego RO would be equipped to conduct videoconference 
hearings starting in approximately October 2000.  The 
veteran's representative asserts that the veteran's July 2000 
request for a hearing "sometime after September 2000" was 
in response to the information provided by the Board.  
The Board accordingly has become aware of the communication 
between the veteran and Board personnel which resulted in the 
veteran's ambiguous request for a new hearing.  When there is 
a prejudicial failure to afford an appellant a personal 
hearing, an appellate decision may be vacated.  See 38 C.F.R. 
§ 20.904 (a) (3) (1999).  In light of the ambiguity 
associated with the communication between the veteran and the 
Board as to the scheduling of a videoconference hearing, the 
Board is led to conclude that its July 27, 2000 decision must 
be vacated.  See 38 C.F.R. § 20.904 (1999).  The veteran's 
motion to vacate is, therefore, granted.


ORDER

The Board's July 27, 2000 decision is hereby VACATED. 

REMAND

Having determined that the Board's July 27, 2000 decision has 
been vacated, VA has a duty to assist the veteran in the 
development of evidence pertinent to his claim under 
38 U.S.C.A. § 5107(b) (West 1991).

The veteran's July 2000 letter to the RO indicates that he 
wished to appear before the Board for a videoconference 
hearing at the San Diego, California RO.  Accordingly, and in 
order to ensure the veteran's right of due process, the case 
is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
videoconference hearing to be held at the 
San Diego, California, RO before a member 
of the Board. See 38 C.F.R. § 20.704 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


As a final matter, the Board wishes to note that nothing 
contained in this decision is intended as a representation as 
to precisely when the veteran may actually be scheduled for a 
videoconference hearing.  Matters such as the actual 
scheduling of videoconference hearings are beyond the scope 
of Board decisions.  



		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals



 





Citation Nr: 0019709	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-08 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and his son


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which determined that the veteran had 
not submitted sufficient new and material evidence with which 
to reopen his claim for entitlement to service connection for 
bilateral hearing loss.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.  In a 
November 1999 decision, a RO Hearing Officer determined that 
new and material evidence had been submitted.  After 
considering all of the evidence of record, the Hearing 
Officer denied the claim of entitlement to service connection 
for bilateral hearing loss. 

Request for another hearing

In April 1999, the veteran and his spouse testified at a 
personal hearing over which a RO Hearing Officer presided.  
In his Substantive Appeal (VA Form 9) submitted in April 
1999, the veteran indicated that he would decide at a later 
date as to whether he wished to attend a hearing before a 
member of the Board.  

In a VA Form 9 dated in January 2000, the veteran indicated 
that he did not wish to testify at a hearing before a member 
of the Board.  However, in March 2000, the veteran submitted 
a letter requesting to testify at a hearing before a member 
of the Board in Washington, D.C.  By letter dated in April 
2000, the veteran was advised by the Board that he had been 
scheduled for a hearing before a member of the Board to be 
held in May 2000.  By letter dated later in April 2000, the 
veteran advised the Board that he could not attend the 
scheduled hearing because of cataract surgery.  The Board 
then notified the veteran that, per his request, his hearing 
before the Board had been rescheduled for June 2000.  The 
veteran failed to appear for the scheduled hearing.

By letter dated in July 2000, the veteran stated that he did 
not appear for two scheduled hearings before the Board due to 
"health problems".  He requested that he be scheduled to 
attend a videoconference hearing at the RO "sometime after 
September 2000" because of impending cataract surgery.  The 
veteran's request was reiterated by his representative.

As the Board member assigned to conduct the June 2000 
hearing, it is the responsibility of the undersigned to rule 
on his motion for a rescheduled hearing.  See 38 C.F.R. 
§§ 19.3, 20.702 (1999).  Ordinarily, if a veteran fails to 
appear for a scheduled hearing, and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.702(d) (1999).  Such is the 
case here.

In this case, the veteran subsequently requested that the 
hearing be rescheduled as a videoconference hearing.  
However, his request for such a hearing "sometime after 
September 2000" is so indefinite and open-ended as to be 
useless from a practical standpoint.  It is the Board's 
responsibility to adjudicate cases in an expeditious fashion.  
There is no indication that such would be possible if the 
case was returned to the RO for another hearing to be 
scheduled at some indefinite time in the future, since the 
veteran has not indicated when, if ever, he would be 
available for a videoconference hearing.  In that connection, 
the Board notes that the veteran has been scheduled for two 
Board hearings, and he did not report for either.

The Board concludes that the veteran's motion for a 
rescheduled hearing is denied in light of two previous 
failures to report for scheduled hearings and because he has 
not indicated when and if he would report for a rescheduled 
hearing.  The Board will accordingly proceed to decide the 
issue on appeal.  The Board further notes that the veteran 
appeared and testified at a RO hearing and that testimony is 
of record and will be considered in the Board's decision.



FINDING OF FACT

The preponderance of the competent and probative evidence of 
record does not establish a relationship between the 
veteran's currently diagnosed bilateral hearing loss and his 
service or any incident thereof.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a bilateral hearing loss disability.  In the interest of 
clarity, the Board will review the law, VA regulations and 
other authority which may be relevant to this claim; briefly 
describe the factual background of this case; and then 
proceed to analyze the veteran's claim and render a decision.

Relevant Law and Regulations

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  For certain 
chronic disorders, including certain organic diseases of the 
nervous system, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be also granted for any 
disease first diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).

Factual Background

A review of the veteran's service medical records reveals 
that a physical examination for flying report dated in August 
1943 sets forth that he denied a history of ear trouble, that 
external ears and membrana tympani were normal, and that 
hearing using the whispered voice test was 20/20 bilaterally.  
An examination report at the time of reporting for active 
duty, also dated in August 1943, reveals that there were no 
ear abnormalities and that hearing using the whispered voice 
test was 20/20 bilaterally.

A physical examination for flying report dated in February 
1944 sets forth that the veteran denied a history of ear 
trouble, that his external ears and membrana tympani were 
normal, and that his hearing using the whispered voice test 
was 20/20 bilaterally.

The report of physical examination at the time of his release 
from active duty dated in November 1945 reveals that the 
veteran had no ear abnormalities and that his hearing using 
the whispered voice test was 15/15 bilaterally.

In August 1973, the veteran submitted a lay statement from a 
fellow serviceman.  The serviceman stated that while in 
training over Charleston, South Carolina, and while firing at 
a tow target, one of the 45 millimeter shells exploded while 
the veteran was behind the machine gun.  The serviceman 
indicated that he had initially thought that the veteran 
reacted by being in a little in a fog, but then realized that 
he had a problem with his hearing.  He indicated that the 
veteran did not go to sick call because he was afraid of 
being knocked off of the flight crew.

A private medical record dated in February 1976 from V. J. 
S., M.D., F.A.C.S., indicates that the veteran had been under 
his care since September 1975.  It was indicated that the 
veteran reported a history of a hearing problem after a shell 
explosion during service.  It was noted that the veteran had 
undergone ear surgery and had seen several physicians over 
the years for recurrent infection and progressive loss of 
hearing.  It was stated that the veteran presently had 
profound hearing loss in both ears.

A private medical records from R. D. Z., M.D., dated in 
December 1981 and March 1982, show that the veteran was seen 
for an otologic evaluation.  It was determined that the 
veteran had a "dead ear" on the right, secondary to 
surgery, and that he wore a hearing aid on the left ear.  

A private medical record dated in August 1987 from A. D. T., 
M.D., reveals that the veteran had a diagnosis of profound 
deafness in the right ear and severe, nerve type loss in the 
left ear.  The veteran was said to have a working diagnosis 
of allergy and had had rhinitis, headaches, otitis externa, 
and other similar problems in the past.

A private medical record dated in November 1987 from J. M., 
M.D., shows that the veteran was being evaluated for 
complaints of headaches.  It was noted that the veteran was 
completely deaf in his right ear with some hearing loss and 
tinnitus in the left ear.

A neurologic consultation by P. K. R., M.D., dated in 
November 1987, shows that veteran was being evaluated for 
headaches.  It was indicated that based upon the history as 
provided by the veteran, his loss of hearing was related to 
noise exposure related to an explosion during the veteran's 
period of service.

A private medical record dated in March 1989 from D. J. D., 
M.D., shows that the veteran was evaluated for headaches, 
possibly related to the veteran's 1962 ear surgery.  The 
veteran was said to have no hearing ability with the right 
ear and some hearing loss in the left ear.

A letter from the National Personnel Records Center dated in 
May 1994 reveals that sick reports from the 113th Army Air 
Force Base Unit, Squadron E, dated from dated from November 
1, 1944, through February 28, 1945, demonstrate that the 
veteran was in sick call on three occasions in January 1945, 
but there were no symptoms or diagnoses set forth for the 
reasons associated with the visits.

A lay statement dated in May 1997 from a fellow serviceman of 
the veteran revealed that during training, the veteran and 
the serviceman were exposed to noise from guns that were 
fired from the plane on which they were flying.  A lay 
statement dated in June 1997 indicates that the veteran 
suffered from hearing problems after the misfire of a 50 
caliber machine gun while serving with a crew on a B-24 
bomber during World War II.

The veteran underwent a VA examination in October 1997.  He 
reported a history of noise exposure during his training in 
service when there was an explosion or gun blast next to him 
while on board a B-24 aircraft.  He indicated that he had a 
stapedectomy procedure to the right ear in 1962, and that his 
hearing decreased thereafter.  He denied any other civilian 
noise exposure.  He indicated that his hearing aid use in the 
left ear began in 1962.

In December 1997, a VA examiner reviewed the veteran's claims 
folder and provided an opinion that the veteran's claim is 
not supported and that it was more likely than not unrelated 
to the experience of a 50 caliber machine gun misfire 
described by the veteran.  The examiner opined as follows:  
(1) All testing (at induction, while in service, and at 
discharge) document normal hearing function by standards 
common at the time; (2) There was no documentation of any 
hearing complaints in the medical records and that the 
treatment received at the time was directed toward head pain 
with no mention of any problem referable to the ears; (3) the 
veteran's duties included transmission and reception of radio 
messages with which there was no mention of difficulty, which 
corroborated the absence of hearing problems during service; 
(4)  The private operation which the veteran had in the early 
1960's (stapedectomy) would have been for otosclerosis - a 
condition unrelated to noise exposure, which results in 
progressive hearing loss which is primarily conductive but 
which may include a sensorineural component; (5) The 
additional "buddy statements" do not provide sufficient 
evidence to contradict the above-noted issues since they do 
not evidence sufficient information to clarify whether there 
was anything other than transient difficulty associated with 
loud noise exposure; and (6) The lengthy time interval 
between service and filing of the claim argues against loss 
incurred in or aggravated by service, rather, the loss 
resulting from otosclerosis may have been mistakenly 
attributed to the incident which the veteran alleged caused 
his hearing difficulty.

A private medical record dated in July 1998 from C. F. J., 
M.D., reveals that the veteran reported long standing right 
ear hearing loss which he first suffered in World War II.  It 
was noted that in 1962, he underwent a right stapes operation 
which rendered him deaf from the right ear.  He indicated 
that he has noticed progressive left ear hearing loss.  The 
examiner opined that the veteran's right ear hearing loss was 
caused by a combination of sudden noise exposure and sequelae 
from the stapes surgery.  It was indicated that there was a 
possibility that he had left otosclerosis, but surgery was 
not recommended as this was the only hearing ear.

A lay statement dated in April 1999 from the veteran's pastor 
suggests that he has great difficulty coping as a non-hearer 
in a hearing world.  The pastor indicated that the veteran 
was of the highest ethics and that he lives his life in an 
honorable way, pursuing his claim as a matter of justice.

In April 1999, the veteran submitted an article which 
suggested that Navy noise was hazardous to one's hearing, and 
an article which offered a possible treatment for deafness.

In April 1999, the veteran, his spouse and his son testified 
at a personal hearing before a hearing officer of the RO.  
The veteran testified that while in training over Charleston, 
South Carolina, and while firing a .50 caliber gun, the shell 
jammed and the veteran kicked the jammed gun with his foot.  
He indicated that the impact released the shell from the 
chamber and the firing pin hit the .50 caliber machine gun 
and it exploded as far away from his as arm's length.  He 
indicated that he experienced a lot of sharp pain and ringing 
in the ears, but that he did not tell the pilot or go for 
treatment.  He stated that only the other gunners knew of 
what had happened and that upon landing, the pilot was told 
and he was sent to the flight surgeon.  The veteran indicated 
that he underwent about a week of testing in a pressure 
chamber to see the effects on his Eustachian tube.  Testing 
revealed that the Eustachian tube was okay and that, despite 
continued pain, the veteran went overseas along with his 
crew.  He indicated that the pain and ringing continued 
during his tour of duty.  He indicated that he worked as a 
radio operator and that he served for two years after the 
incident.

The veteran's spouse testified that she believed the alleged 
incident occurred in 1943.  She indicated that the veteran 
knew that he was not hearing properly but he didn't want to 
admit it.  She indicated that she noticed the loss of hearing 
about six or seven months after they were married in 1947 and 
after their son was born in 1950.  The veteran's son 
testified that as far as he could recall, his father had had 
hearing problems.

A medical record dated in June 1999 from J. B. S., M.D., 
reveals that the veteran was a longtime patient of the 
office, since 1987, and that he had given a history of 
exposure to a gunfire explosion in 1945.  The veteran 
reported that his hearing had never been the same, with 
bilateral hearing loss, tinnitus and episodes of dizziness.  
The veteran described current hearing trouble in both ears 
with bilateral tinnitus.  Physical examination revealed dull 
tympanic membranes bilaterally, with the remaining head and 
neck examination being normal.  The veteran was said to have 
had a 1961 or 1962 history of a stapedectomy in the right ear 
which resulted in profound deafness.  The veteran also 
underwent a mastoidectomy.  Audiometric testing was said to 
reveal a severe to profound hearing loss bilaterally with 
significant bone air gaps.  He was also said to have had good 
speech recognition ability, and tympanometry was reduced in 
the right ear and normal in the left ear.

Analysis

Initial matters

As an initial mater, the Board observes that the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss has been denied on numerous occasions in the 
past.  The issue initially certified for appeal was whether 
new and material evidence has been submitted which was 
sufficient to reopen the claim.  See 38 U.S.C.A. §§ 7105, 
5108 (West 1991).  However, by Hearing Officer's decision in 
November 1999, it was determined that the veteran had 
submitted sufficient new and material evidence with which to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss.  Although not specifically stated, 
the Hearing Officer further determined that the claim was 
well grounded.  See 38 U.S.C.A. § 5107 (West 1991).  The 
claim, however, was denied because the Hearing Officer 
determined that the preponderance of the evidence indicated 
that the current bilateral hearing loss was not related to 
the veteran's military service.

After reviewing the record, the Board is of the opinion that 
new and material evidence has been submitted since the last 
final disallowance, in July 1994.  The Board finds that the 
July 1998 medical report from C. F. J., M.D., which suggested 
that the veteran's right ear hearing loss was caused by a 
combination of sudden noise exposure and sequelae from stapes 
surgery is of such significance that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
3.156(a) (1999).  Accordingly, new and material evidence has 
been submitted in this case, and the claim is reopened.

Having reopened the veteran's claim, the next question is to 
determine whether the veteran's claim of entitlement to 
service connection is well grounded.  In order for the 
appellant's claim to be well grounded, there must have been 
presented competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996)(table).

With respect to the requirement of a current disability, the 
Board notes that medical evidence clearly establishes that 
the veteran currently has a severe to profound bilateral 
hearing loss disability.  Thus, the first element of Caluza, 
medical evidence of a current disability, has been satisfied.  
With respect to incurrence or aggravation of a disease or 
injury in service, the veteran's testimony, the lay 
statements submitted by him and on his behalf suggest the 
incurrence of a hearing loss disability during the veteran's 
period of active service.  For the limited purpose of 
determining well-groundedness, the credibility of these 
statements is to be presumed.  See King v. Brown, 5 Vet. App. 
19, 21 (1993).  Therefore, the second element of Caluza has 
been satisfied as well.  Finally, for the purpose of well-
grounding the veteran's claim, the Board finds that the July 
1998 medical opinion of C. F. J., M.D. provides competent 
medical evidence of a nexus between the current hearing loss 
disability and service.  Thus, the third element of Caluza, 
competent medical evidence of a nexus, has been satisfied.  
Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is well grounded pursuant to 38 U.S.C.A. 5107(a).  

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In the instant case, the Board 
believes that all relevant evidence which is available has 
been obtained with regard to this claim.  The veteran has 
been afforded the opportunity to testify at a personal 
hearing.  The Board is aware of no additional evidence which 
is pertinent to this claim which has not been obtained.  The 
Board is satisfied that all available relevant evidence is of 
record and that the statutory duty to assist the veteran in 
the development of evidence pertinent to his claim has been 
met in accordance with 38 U.S.C.A. 5107.

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  When there is an approximate balance of 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Once a claim has been determined to be well grounded, the 
King presumption of credibility no longer attaches.  The 
Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed.Cir. 1997) and cases cited therein.  

Discussion

In essence, the evidence in favor of the veteran's claim 
consists of lay statements of the veteran and others to the 
effect that he was exposed to the explosion of a .50 caliber 
shell during service and that such led to his current 
bilateral hearing loss.  Also in the veteran's favor is the 
July 1998 medical opinion of C.F.J., M.D. which attributed 
the veteran's current right ear deafness, at least in part, 
to noise exposure during service.  Evidence against the claim 
consists of pertinently negative medical records during 
service and for many years thereafter as well as the December 
1997 VA medical opinion.  For reasons which will be explained 
below, the Board has concluded that the preponderance of the 
evidence is against the veteran's claim.

A review of the veteran's service medical records reveals 
that there is no medical evidence of record showing any 
diagnosis or treatment related to bilateral hearing loss 
during the his period of active service.  The testimony of 
the veteran, his spouse, and his son, and the statements of 
his lay witnesses have all asserted that he had been exposed 
to acoustic trauma while training during his period of active 
service.  Such statements do not demonstrate that the veteran 
sustained an ear injury or hearing loss during his period of 
active service.  The Board places greater weight on the 
negative service medical records.

The Board further notes that the mere allegation by the 
veteran or a lay witness of a nexus between an incident in 
service and a current disability does not constitute 
probative evidence, because a lay person is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical education, training, or 
experience.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

Evidence in the veteran's favor also includes the July 1998 
opinion of C. F. J., M.D., which suggested that the veteran's 
right ear hearing loss was caused by a combination of sudden 
noise exposure and sequelae from stapes surgery.  However, 
the opinion is based upon the history of events as related to 
the examiner by the veteran.  To the extent that the examiner 
placed any reliance on the veteran's account the resulting 
medical opinion is entitled to little or no probative value.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) [medical 
opinion based solely or in large measure on a veteran's 
reported medical history will not be probative to disposition 
of claim if the objective evidence does not corroborate the 
reported medical history or if a preponderance of the 
evidence is otherwise against the claim; a diagnosis "can be 
no better than the facts alleged by the appellant".

The Board also notes that the opinion of Dr. J. does not 
contain any reason for the veteran's left ear hearing loss.  
It does not explain the normal hearing test results on the 
veteran's discharge from service.  Nor does it provide any 
explanation for the gap of many years between the incident of 
noise exposure in service and the onset of the veteran's 
deafness.

The Board places greater weight of probative value on the 
December 1997 opinion of the VA examiner, which was based 
upon a review of the veteran's entire claims folder.  The VA 
examiner stated that the veteran's hearing loss disability 
was more likely than not unrelated to the experience of a .50 
caliber machine gun misfire as described by the veteran.  The 
VA examiner provided compelling rationale as to why there was 
no relationship between the current hearing loss disability 
and the veteran's period of active service.  The examiner was 
impressed with the fact that all in-service testing 
documented normal hearing, the fact that veteran's duties 
included transmission and reception of radio messages (which 
presumably calls for good hearing acuity), and the fact that 
the 1960's stapedectomy would have been for otosclerosis, a 
condition unrelated to noise exposure.  The Board finds the 
examiner's reasoning to be persuasive.  In particular, the 
examiner pointed to the lack of medical evidence of a 
traumatic event during service and the lack evidence of any 
ear problems for a number of years after service as 
indicative of no relationship between the incident reported 
by the veteran and his current hearing loss.  The reasoning 
of the VA physician is consistent with the negative service 
medical records and the lack of medical evidence of ear 
problems for a number of years after service.

The Board notes in passing that the June 1999 report opinion 
of J. B. S., M.D., stated that the veteran provided a history 
of exposure to a gunfire explosion in 1945.  The report 
confirmed that the veteran had current severe to profound 
bilateral hearing loss; however, the report did not establish 
that the current hearing loss disability is related to the 
veteran's period of active service.

In summary, for the reasons expressed above, the Board 
chooses to place greater weight on the above opinion of the 
VA examiner and the service department reports than it does 
on the assertions of the veteran and his lay witness and the 
opinion of Dr. J.  In weighing the evidence of record, the 
Board is of the opinion that the preponderance of the 
evidence is against the conclusion that the veteran's current 
bilateral hearing loss disability was incurred in or 
aggravated by service, or that it was manifested to a 
compensable degree within one years after service.  
Accordingly, for the reasons and bases stated above, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is denied.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

